DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “undercut” and how it is used is generally unclear.  Specifically it is recited “the filler material  forms undercuts with respect to the end portion  and with respect to the receiving portion  in an axial and a rotary direction” where it is unclear if the material is forming undercuts in itself, or if it is forming undercuts in the end and receiving portions. Further it is unclear what is meant by the term undercuts, as it is unclear what it is undercutting. Lastly it is unclear what is meant by forming in an axial and rotary direction and a cut along an axial length or a radial length would both have the corresponding radial and axial dimension to the groove. It is generally suggested that if the filler fills a groove to form a corresponding protrusion or groove from a protrusion of the shaft of hub correspondingly, that such language be considered, as well as the 
Claim 12,13,15 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically claim 10 recites the turbine having a rotor wheel where Claim 12 which depends from claim 10 recites that the turbine of claim 10 where the rotor wheel acts as a compressor, where this is generally unclear as the compressor is not a turbine and does not function as a turbine in this system. Similarly Claim 13 recites the turbine as a compressor for a micro-gas turbine and claim 15 recites the turbine as a compressor for an engine.
Claim 14 recites the limitation "the micro gas turbine".  There is insufficient antecedent basis for this limitation in the claim. Further clarity issues arise with the use of “a turbine” multiple times.
Claim 18 and dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “undercut” and how it is used is generally unclear.  Specifically it is unclear what the hardening is independent of, such as of heat, mixing, oxidation, press fitting of components etc.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4,6,8-9,16-18 are rejected under 35 U.S.C. 102(a1) as being anticipated by GB 1069591 to Thielmann.
As to claim 1, Thielmann discloses A shaft-hub connection  comprising a shaft (7), a hub (3) and a filler material (8), wherein the shaft  comprises an end portion  at one end (Fig 1, 9 region), wherein a receiving region  is arranged in the hub (Fig 1), characterized in that the end portion  is arranged in the receiving region  with the interposition of the filler material (7,8,3), wherein the filler material forms undercuts with respect to the end portion and with respect to the receiving portion in an axial and a rotary direction so that the shaft-hub connection  is constructed with form fit (10, Fig 1; Alt 11/12, Fig 2; Alt 13/14 Fig 3; Page 1, Lines 73-83;Page 2, Lines 23-31;90-114).
As to claim 2, Thielmann discloses that the end portion  has a positioning portion, wherein the filler material  forms a rotary undercut with structures formed on the positioning portion (10, Fig 1; Alt 11/12, Fig 2; Alt 13/14 Fig 3).
claim 3, Thielmann discloses the receiving region has a positioning region, wherein the filler material  forms a further rotary undercut with geometries formed on the positioning region (10, Fig 1; Alt 11/12, Fig 2; Alt 13/14 Fig 3).
As to claim 4, Thielmann discloses the positioning region is arranged to surround the positioning portion externally (10, Fig 1; Alt 11/12, Fig 2; Alt 13/14 Fig 3).
As to claim 6, Thielmann discloses at least one undercut surface is formed on the positioning region, wherein the filler material  forms an axial undercut with the at least one undercut surface (10, Fig 1; Alt 11/12, Fig 2; Alt 13/14 Fig 3).
As to claim 8, Thielmann discloses an end face  formed on the hub  cooperates with a shoulder  formed on the shaft  in the axial direction of the shaft (10, Fig 1; Alt 12, Fig 2; Alt 13/14 Fig 3).
As to claim 9, Thielmann discloses the filler material  consists of a casting compound (Page 1, Lines 50-68).
As to claim 16, Thielmann discloses the end portion  has a positioning portion, wherein the filler material  forms a rotary undercut with structures formed on the positioning portion, wherein the structures are formed as grooves in the axial direction (11/12, Fig 2).
As to claim 17, Thielmann discloses the receiving region  has a positioning region, wherein the filler material  forms a further rotary undercut with geometries formed on the positioning region, wherein the geometries are formed as through grooves in the axial direction (11/12, Fig 2).
claim 18, Thielmann discloses the filler material  consists of a casting compound, wherein the casting compound can harden independently (Page 1, Lines 50-68).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over GB 1069591 to Thielmann in view of US Patent 4518315 to Kruger.
As to claim 10, Thielmann discloses the shaft hub connection of claim 1 (see rejection of Claim 1 above) but does not expressly disclose a turbine having a rotor wheel  arranged on a shaft.  
Kruger disclose how a turbine (1) having a rotor wheel can be mounted to a shaft for high speed arrangement (Fig 1) using a comparable mounting method between a protrusion and insertion receptacle with intervening filler (5) and undercutting (8).
At the time of invention, it would have been obvious to one of ordinary skill in the art to use the mounting method of Thielmann on a turbine type device and shaft using the teachings of Kruger such that A turbine having a rotor wheel is arranged on a shaft as this would have been a mere replacement of components and exchange of similar attachment methods with predictable results with the added benefit that the undercuts of Thielmann would assist in preventing removal of the shaft from the turbine.
  

Claims 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over GB 1069591 to Thielmann in view of US Patent 4518315 to Kruger and further in view of US Publication 20170082061 to Mizoguchi.
As to claim 11, Mizoguchi discloses a waste heat recovery system having a circuit guiding a working medium (Fig 1, labeled Rankine Cycle solid line), wherein the circuit comprises a pump (32), an evaporator (36), a bypass valve (66), an expansion machine (37)  and a condenser (38) in the flow direction of the working medium.
Mizoguchi does not disclose details other than the expansion machine is a turbine (Par 0039), and does not expressly disclose wherein the expansion machine  is formed as the turbine as claimed in claim 10.
Thielmann in view of Kruger (as Cited and rejected in claim 1,10 above) disclose how a turbine can be mounted by the method of claim 1.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Mizoguchi such that the turbine is formed as in claim 10 as this would have been a mere replacement of components and exchange of similar attachment methods with predictable results with the added benefit that the undercuts of Thielmann would assist in preventing removal of the shaft from the turbine.


Claims 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over GB 1069591 to Thielmann in view of US Patent 4518315 to Kruger and further in view of US Publication 20160003510.
As to claim 12, (as best understood in light of 112 above) Delarminat discloses how it is known in the art to have a heat pump  having a condenser , an evaporator  and a  compressor between the evaporator and the condenser (Fig 1)
Delarminat does not expressly disclose the turbine  as claimed in claim 10, wherein the rotor wheel  acts as a compressor.
Thielmann in view of Kruger (as Cited and rejected in claim 1,10 above) disclose how a rotor wheel can be mounted by the method of claim 1.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Delarminat such that the compressor is constructed by the same design as the turbine of as claimed in claim 10, wherein the rotor wheel  acts as a compressor as this would have been a mere replacement of components and exchange of similar attachment methods with predictable results with the added benefit that the undercuts of Thielmann would assist in preventing removal of the shaft from the compressor.

Claims 13-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over GB 1069591 to Thielmann in view of US Patent 4518315 to Kruger and further in view of US Publication 20050042105 to Nishiyama.
As to claim 13 (as best understood in light of the 112 above), Nishiyama discloses a micro gas turbine  having a compressor for a turbine impeller of the micro gas turbine (Fig 3, Par 0068).
Nishiyama does not expressly disclose a turbine  as claimed in claim 10, wherein the rotor wheel  acts as compressor for a turbine impeller of the micro gas turbine.
Thielmann in view of Kruger (as Cited and rejected in claim 1,10 above) disclose how a rotor wheel can be mounted by the method of claim 1.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Nishiyama such that the compressor is constructed by the 
As to claim 14 (as best understood in light of the 112 above), Nishiyama discloses The micro gas turbine  having a turbine wherein the rotor wheel acts as a turbine impeller of the micro gas turbine (Fig 3, Par 0068).
Nishiyama does not expressly disclose The micro gas turbine  having a turbine  as claimed in claim 10, wherein the rotor wheel acts as a turbine impeller of the micro gas turbine.
Thielmann in view of Kruger (as Cited and rejected in claim 1,10 above) disclose how a turbine can be mounted by the method of claim 1.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Nishiyama such that the turbine is constructed by the same design as the turbine of as claimed in claim 10, the rotor wheel  acts as turbine for a turbine impeller of the micro gas turbine as this would have been a mere replacement of components and exchange of similar attachment methods with predictable results with the added benefit that the undercuts of Thielmann would assist in preventing removal of the shaft from the turbine. 

Claims 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over GB 1069591 to Thielmann in view of US Patent 4518315 to Kruger and further in view of US Publication 20060196183 to Isogai.
As to claim 15 (as best understood in light of the 112 above), Isogai discloses An internal combustion engine  wherein the rotor wheel  acts as an auxiliary compressor for compressing the combustion air  supplied to the internal combustion engine (16,18 Fig 10).
Isogai does not expressly disclose An internal combustion engine  having a turbine as claimed in claim 10, wherein the rotor wheel  acts as an auxiliary compressor.
Thielmann in view of Kruger (as Cited and rejected in claim 1,10 above) disclose how a rotor wheel can be mounted by the method of claim 1.
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Isogai such that the compressor is constructed by the same design as the turbine of as claimed in claim 10, the rotor wheel  acts as an auxiliary compressor for compressing the combustion air  supplied to the internal combustion engine as this would have been a mere replacement of components and exchange of similar attachment methods with predictable results with the added benefit that the undercuts of Thielmann would assist in preventing removal of the shaft from the compressor.


Allowable Subject Matter
Claim 5, 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming any 112 issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.